COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              FEDERAL EXPRESS CORPORATION
                                                                                MEMORANDUM OPINION*
              v.     Record No. 1870-15-1                                           PER CURIAM
                                                                                    APRIL 5, 2016
              LASHAWN RODGERS


                           FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Nirav Patel; Franklin & Prokopik, P.C., on brief), for appellant.

                               (Charlene A. Morring; Montagna Klein Camden, LLP, on brief), for
                               appellee.


                     Federal Express Corporation (“employer”) appeals from an October 30, 2015 opinion of

              the Workers’ Compensation Commission. The Commission affirmed a deputy commissioner’s

              opinion reinstating temporary total disability benefits and awarding Lashawn Rodgers

              (“claimant”) a prescribed hot tub. On appeal, employer contends the Commission erred by

              (1) “failing to find that the claimant’s disability was not related to the November 21, 2006 work

              accident,” (2) finding “that the single person salt-based hot tub is medically necessary and

              reasonable for the claimant,” and (3) “failing to make any credibility determinations regarding

              the claimant’s testimony during the May 18, 2015 evidentiary hearing.”

                     Upon reviewing the record and briefs, we conclude that this appeal is without merit.

              Accordingly, we summarily affirm the Commission’s decision. Rule 5A:27. We affirm for the

              reasons stated by the Commission in its final opinion. See Rodgers v. Federal Express, JCN

              VA00000360728 (Oct. 30, 2015). We dispense with oral argument and summarily affirm


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-